Citation Nr: 1550175	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for coronary artery disease, in excess of 10 percent for the period from April 23, 2009 to June 1, 2010, and in excess of 30 percent for the period from August 19, 2011.

2.  Entitlement to an increased disability rating in excess of 30 percent for bilateral pseudophakia (bilateral eye disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issues of an initial disability rating for coronary artery disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire increased rating period from December 5, 2007, the service-connected bilateral eye disability has manifested blurry left eye vision and, at worse, corrected central visual acuity of 20/40 in the right eye and 20/50 in the left eye. 


CONCLUSION OF LAW

For the entire increased rating period from December 5, 2007, the criteria for an increased disability rating in excess of 30 percent for the bilateral eye disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7 (2015); 38 C.F.R. § 4.84a, Diagnostic Code 6028-6029 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a January 2008 letter sent prior to the initial denial of the claim for an increased rating for the bilateral eye disability, the RO advised the Veteran that he may submit evidence showing that the service-connected bilateral eye disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The January 2008 letter also included information regarding how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements have been fully satisfied and that there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA treatment records, VA examination reports, and the Veteran's lay statements.

VA, through QTC Medical Services, most recently examined the service-connected bilateral eye disability in March 2012.  The March 2012 VA examiner performed a physical examination and diagnostic testing, interviewed the Veteran regarding past and present symptomatology, and reported on the relevant rating criteria.  For these reasons, the Board finds that the March 2012 VA examination report, as prepared by QTC Medical Services, is adequate to assist in rating the service-connected bilateral eye disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Increased Rating for Bilateral Eye Disability

Service connection for a bilateral eye disability was granted by the RO in a February 2007 rating decision, which assigned an initial 30 percent disability rating, effective December 7, 2000.  On December 5, 2007, the Veteran filed a claim for an increased rating for the bilateral eye disability based on worsening bilateral eye disability symptoms, specifically reporting that extra fluid behind the left eye was found during eye treatment in October 2007.  See December 2007 VA Form 21-4138.

For the entire increased rating period from December 5, 2007, the bilateral eye disability has been rated at 30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6028-6029 (2007).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 6028 is used for rating postoperative cataract disabilities, while Diagnostic Code 6029 indicates the schedular rating criteria used to rate aphakia.

During the rating period on appeal, the rating schedule for evaluating eye disabilities was revised and amended, as of December 10, 2008.  See 73 Fed. Reg. 66543-66554 (Nov. 10, 2008).  These revisions specifically state that "[t]hese amendments shall apply to all applications for benefits received by VA on or after December 10, 2008."  Id.  As the Veteran's claim for an increased rating for the bilateral eye disability was received on December 5, 2007, these revised criteria are not for application in his case.  The Board notes, however, that both before and after the eye disability regulation changes, Diagnostic Code 6029 has provided a single, minimum 30 percent disability rating for aphakia.

Under the version of 38 C.F.R. § 4.79 that was in effect prior to December 10, 2008 (38 C.F.R. § 4.84a), Diagnostic Code 6028 instructed that postoperative cataracts be rated on impairment of vision and aphakia.  The Note to Diagnostic Code 6029 described how the 30 percent rating prescribed for aphakia is a minimum rating to be applied to unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When, as in this case, both eyes are aphakic (pseudophakia), both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. § 4.84a.

When rating impaired vision under the eye disability regulations in effect prior to December 10, 2008 (38 C.F.R. § 4.84a), a 30 percent rating (or greater) for loss of visual acuity requires that corrected vision be (1) at least 20/70 or worse in both eyes, (2) 20/200 in one eye and at least 20/50 or worse in the other eye, (3) 15/200 in one eye and at least 20/50 or worse in the other eye, (4) 10/200 in one eye and at least 20/40 or worse in the other eye, or (5) 5/200 in one eye and at least 20/40 or worse in the other eye.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6063-6078 (2007).

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from December 10, 2007, the weight of the evidence is against finding that an increased disability rating in excess of 30 percent is warranted for the service-connected bilateral eye disability.  A September 2007 VA eye clinic note reflects 20/25 vision in the right eye and 20/30 vision in the left eye.  An April 2008 VA eye clinic note shows 20/20 vision in the right eye and 20/40 vision in the left eye.  In September 2008, the VA eye clinic measured right eye vision as 20/20 and left eye vision as 20/30.  All measurements discussed above were based on corrected vision performance.

VA examined the eyes in July 2009.  The Veteran reported blurred left eye vision but denied symptoms including distorted vision, enlarged images, pain, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light, watering, or blurred vision.  The Veteran also reported that he does not experience any overall functional impairment from the bilateral eye disability.  Corrected vision measurements were 20/20 in the right eye and 20/40 in the left eye.  The July 2009 VA examiner noted that in comparing near and distance vision, there is no difference equal to two or more scheduled steps of visual acuity, with near vision being worse.  The July 2009 VA described vision as normal, and bilateral pseudophakia as asymptomatic.

VA examined the eyes again in April 2010.  The Veteran reported blurred left eye vision but denied symptoms including distorted vision, enlarged images, pain, redness, swelling, discharge, glare, haloes, floaters, sensitivity to light, watering, or blurred vision.  Corrected vision measurements were 20/25 in the right eye and 20/30 in the left eye.  The April 2010 VA examiner noted that in comparing near and distance vision, there is no difference equal to two or more scheduled steps of visual acuity, with near vision being worse.  The July 2009 VA described vision as normal.

A November 2010 VA eye clinic note reflects 20/25 vision in the right eye and 20/40 vision in the left eye.  A similar December 2010 record shows 20/20 vision in the right eye and 20/30 vision in the left eye.  All measurements are reported based on corrected vision performance.

VA examined the eyes for a third time in March 2012.  Corrected distance vision was shown as 20/40 in the right eye and 20/50 in the left eye.  The March 2012 VA examination report does not show diplopia, and the March 2012 VA examiner noted that the bilateral eye disability does not impact the Veteran's ability to work.

As noted above, postoperative cataracts - such as those shown in this case - are rated based on impairment of visual acuity.  The evidence demonstrates that the Veteran's worst corrected visual acuity in the right eye was 20/40, and the worst corrected visual acuity in the left eye was 20/50.  Based on the worst corrected visual acuity measurements in the record, the bilateral eye disability meets the criteria for a 10 percent disability rating under Diagnostic Code 6079; however, the Veteran is already in receipt of the minimum 30 percent rating available under Diagnostic Code 6028-6029.  38 C.F.R. § 4.84a (2007).  

The Board has considered whether an increased disability rating could be assigned under another diagnostic code; however, as the Veteran has no evidence of any defect in his visual fields, an increased disability rating cannot be assigned under any diagnostic code for rating impairment of visual fields.  The Board also notes that the Veteran does not have uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detachment of retina, or unhealed injury of the eyes during the initial rating period on appeal; therefore, Diagnostic Codes 6000 to 6009 are not for application.  Id.

The record reflects that the Veteran's primary impairment from the service-connected bilateral eye disability is diminished visual acuity, manifested by blurry left eye vision.  Accordingly, the Board finds that the service-connected bilateral eye disability is more appropriately rated under the old criteria of Diagnostic Codes 6061 through 6079 (or the new criteria under Diagnostic Codes 6061 through 6066) which rate impairments of visual acuity.  See id.  Under these diagnostic codes, an increased disability rating in excess of 30 percent for the bilateral eye disability rating is not warranted.  

In sum, the Board finds that, for the entire increased rating period from December 5, 2007, the weight of the lay and medical evidence is against an increased disability rating in excess of 30 percent for the bilateral eye disability.  38 C.F.R. § 4.84a (2007).  Because the preponderance of the evidence is against the appeal for an increased disability rating in excess of 30 percent for the service-connected bilateral eye disability for the entire increased rating period from December 5, 2007, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the service-connected bilateral eye disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The service-connected bilateral eye disability has manifested fluid in the left ear causing blurry vision.  The rating criteria for the Veteran's bilateral eye disability provide for ratings based on impairment of visual acuity (Diagnostic Codes 6061 to 6079 under the old criteria and Diagnostic Codes 6061 to 6066 under the new criteria), and other diseases of the eyes (Diagnostic Codes 6000 to 6009 under the old and new criteria).  38 C.F.R. § 4.84a (2007); 38 C.F.R. § 4.79 (2015).  As the Rating Schedule contemplates all aspects of the bilateral eye disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected bilateral eye disability.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are diabetes mellitus, coronary artery disease, bilateral peripheral neuropathy of the upper and lower extremities, voiding dysfunction, erectile dysfunction, and surgical scars.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the bilateral eye disability, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the bilateral eye disability, the Board finds that the criteria for submission for 

assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  (The extraschedular consideration of TDIU, which is a distinct form of extraschedular rating from 38 C.F.R. § 3.321, is addressed in the REMAND section below.)


ORDER

An increased disability rating in excess of 30 percent for bilateral pseudophakia, for the entire rating period from December 5, 2007, is denied.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for a higher initial disability rating for coronary artery disease and entitlement to a TDIU.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Initial Rating for Coronary Artery Disease

In the November 2015 appellant brief, the representative wrote that the Veteran contends that the service-connected coronary artery disease symptoms have worsened since the last VA examination in March 2012.  The representative emphasized the impact of the coronary artery disease symptoms, including dyspnea and shortness of breath, on the Veteran's ability to obtain gainful employment.  While the evidence includes other VA treatment and examination measurements pertinent to the coronary artery disease rating criteria, the March 2012 VA examination diagnostic results are the most recent.

Given the passage of over three years since the March 2012 VA examination and the representative's statement regarding worsening coronary artery disease symptoms, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the service-connected coronary artery disease.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 
6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination if an examination was too remote in time to adequately support a decision on appeal for an increased rating).

TDIU

The Board finds that any decision with respect to the issue of a higher initial disability rating for coronary artery disease may affect the claim for a TDIU.  As noted above, the representative made particular note of the effect of worsening coronary artery disease symptoms on the ability of the Veteran to find gainful employment.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the initial rating for coronary artery disease because the Veteran's overall disability picture could be increased, and the evidence gathered from the new VA examination requested below could expand the number and severity of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant 

impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue of a higher initial disability rating for coronary artery disease is either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the issues of a higher initial disability rating for coronary artery disease and entitlement to a TDIU are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the current severity and extent of the service-connected coronary artery disease.  The relevant documents in the electronic claims folders should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

2.  When the development above has been completed, the remanded issues of a higher initial disability rating for coronary artery disease and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


